 



Exhibit 10.1
EMPLOYMENT TRANSITION AGREEMENT AND GENERAL RELEASE
          This Employment Transition Agreement and General Release (this
“Agreement”) is entered into as of the date set forth on the signature page
hereto, by and among LIN TV Corp., a Delaware corporation (“Parent”), LIN
Television Corporation, a Delaware corporation (the “Company” and, together with
Parent, “LIN”) and Gary R. Chapman, an individual (“Executive”).
W I T N E S S E T H:
          Whereas, Executive is presently employed by LIN as its Chairman,
President and Chief Executive Officer and Executive also holds the office of
Chairman, President and Chief Executive Officer of all of the Company’s direct
and indirect subsidiaries (collectively, the “LIN Subsidiaries”);
          Whereas, Executive has announced his intention to retire and, pursuant
to the terms and subject to the conditions of this Agreement, Executive desires
to resign from each of his positions with LIN and each LIN Subsidiary;
          Whereas, the parties desire to provide for an employment transition
and effect and memorialize the termination of employment resulting from
Executive’s retirement and resignation;
          Whereas, Executive and LIN are parties to that certain Amended and
Restated Employment Agreement, dated as of July 1, 2005 (the “Employment
Agreement”);
          Whereas, Executive and the Company are parties to that certain
Severance Compensation Agreement, dated as of September 5, 1996, as amended (the
“Severance Compensation Agreement” and, together with the Employment Agreement,
the “Prior Agreements”);
          Whereas, LIN and Executive desire to terminate the Prior Agreements
and set forth their joint agreements and their respective obligations concerning
Executive’s retirement and transition from LIN;
          Now, therefore, in consideration of the premises and conditions set
forth herein, the sufficiency of which is hereby acknowledged, Company and
Executive agree as follows:
          1. Resignation. Executive shall resign his employment and offices by
delivering to LIN contemporaneously with the execution and delivery of this
Agreement the form of resignation set forth as Exhibit A hereto. Executive’s
effective date of separation from LIN shall be July 10, 2006 (the “Retirement
Date”).
          2. Termination of Prior Agreements. The parties acknowledge and agree
that each of the Prior Agreements is hereby terminated effective as of the
Retirement Date and that LIN no longer has any obligations thereunder, including
any obligation to provide benefits

 



--------------------------------------------------------------------------------



 



or perquisites to the Executive or his family, successors or assigns pursuant to
such Prior Agreements.
          3. Severance Payments.
               (a) Subject to Section 3(b) below, the Company agrees to pay to
Executive as severance an amount equal to Five Million Three Hundred
Seventy-Eight Thousand Seven Hundred Thirty-Nine Dollars ($5,378,739) (the
“Severance Payment”), which Severance Payment shall be due and payable in a
lump-sum during the fourteen (14) -day period following the six (6) -month
anniversary of the Retirement Date, and subject to all withholdings and other
deductions and taxes as required by applicable law, provided that the Executive
has not elected to revoke this Agreement or the General Release described in
Section 3(b), below, prior to such date.
               (b) The Severance Payment and any and all other consideration due
and payable hereunder are expressly conditioned upon (i) Executive’s performance
of his covenants and obligations hereunder, (ii) execution by Executive of a
Resignation and a General Release, which shall be presented to Executive by the
Company on the Retirement Date, in the forms attached hereto as Exhibit A and
Exhibit B, respectively, and (iii) Executive’s election to not revoke this
Agreement or the General Release within the applicable seven (7) -day period
permitted in such General Release. Executive understands and agrees that the
Severance Payment is good and valuable consideration for the covenants and
obligations of Executive hereunder, including the Resignation and General
Release contemplated hereby, and that Executive shall only be entitled to
receive the Severance Payment and any other consideration contemplated hereby
upon execution of this Agreement and the Resignation and General Release
contemplated hereby and Executive’s election to not revoke such General Release.
Except for (y) the Severance Payment and the provision of benefits and payments
otherwise expressly provided in this Agreement, and (z) payments and benefits
accrued as of the Retirement Date pursuant to the Company’s Retirement Plan,
401(k) Plan and Deferred Compensation Plan, Executive shall be entitled to no
other payments or remunerations of any kind.
          4. Options and Stock Awards. A schedule of all stock options and stock
awards granted to the Executive (collectively, the “Options and Awards”) under
the 1998 Stock Option Plan, the 1998 Substitute Stock Option Plan, the 1998
Phantom Stock Plan, and the Amended and Restated 2002 Stock Plan of LIN TV (the
“Equity Plans”) is attached as Schedule 4 hereto. With respect to all issued and
outstanding Options and Awards set forth on Schedule 4 which are not otherwise
exercisable or vested on the date on which Executive is no longer permitted to
revoke this Agreement or the General Release (the “Effective Date”), such
Options and Awards shall be deemed vested immediately as of such Effective Date
and all issued and outstanding Options and Awards shall be exercisable (for the
applicable exercise price set forth on Schedule 4) at any time during the sixty
(60) -day period commencing on the Effective Date (the “Exercise Period”);
provided, however, that if the sixtieth (60th) day of such period falls on a
non-business day, then the last immediately preceding business day before such
60th day shall be deemed to be the last day of the Exercise Period. Except as
otherwise expressly provided herein, Executive’s Options and Awards shall be
governed by the terms of the Equity Plans, including pursuant to the
acknowledgement set forth in Schedule 4.

2



--------------------------------------------------------------------------------



 



          5. Benefits and COBRA.
               (a) The Company shall provide the Executive for a period
commencing on the Retirement Date and ending on the earlier of the third
anniversary of the Retirement Date or the Executive’s death (the “Benefits
Period”), life, health, and accident insurance benefits and the package of
“executive benefits” substantially similar, individually and in the aggregate,
to those which the Executive was receiving immediately prior to the Retirement
Date, including transfer of title of a company automobile, medical, dental,
vision, and life benefits, as if Executive were continuing as an employee of the
Company during the Benefits Period, provided, however, that with respect to the
provision of insurance benefits during the Benefits Period, Executive shall be
obligated to continue to pay that proportion of premiums paid by the Executive
immediately prior to the Retirement Date. The Company shall apply the statutory
health care continuation coverage (“COBRA”) provisions as if the Executive were
a full-time employee of the Company during the Benefits Period, with the result
that (i) the Executive’s spouse and dependents shall be eligible for continued
health insurance coverage that is in all respects equivalent to COBRA coverage
(“COBRA-Equivalent Coverage”) if an event occurs during the Benefits Period that
would have been a “qualifying event” under COBRA had the Executive been an
employee of the Company, and (ii) the Executive and the Executive’s spouse and
dependents shall be eligible for COBRA-Equivalent coverage at the expiration of
the Benefits Period and for a period of three years thereafter as if the
Executive’s employment with the Company had terminated on the last day of the
Benefits Period.
               (b) To the extent permitted pursuant to the terms and subject to
the conditions of those certain life insurance polices that LIN holds with
respect to Executive (the “Life Insurance Plans”), at the end of the Benefits
Period, LIN shall cooperate with Executive in connection with effecting the
transfer of such Life Insurance Policies to Executive, such transfer at
Executive’s expense, with Executive to become responsible for any all premiums
after the Retirement Date.
          6. Transitional Matters and Cooperation.
               (a) During the period from the date hereof through the Retirement
Date and at such reasonable times as LIN may request from time to time during
the three (3) -month period after the Retirement Date, Executive agrees to be
available to consult with Parent’s officers and directors; provided that
following the Retirement Date it is understood that while Executive will make
reasonable efforts to be available, such availability shall not unreasonably
interfere with any material obligations that Executive may have to third
parties.
               (b) Executive agrees to fully cooperate with each of LIN and any
LIN Subsidiary (collectively, the “LIN Entities”) in the investigation, defense,
or prosecution of any government investigations, claims or actions now in
existence or which may be brought in the future against or on behalf of any LIN
Entity or any of its owners, shareholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys,
subsidiaries, affiliates or parents and all persons acting by, through, under or
in concert with any of them. Such cooperation shall include, but not be limited
to, meeting with representatives of a LIN Entity upon reasonable notice at
reasonable times and locations to prepare for discovery or any mediation,
arbitration, trial, administrative hearing or other proceeding or with respect
to a witness. In furtherance of the cooperation to be provided under this
paragraph (b), Executive

3



--------------------------------------------------------------------------------



 



agrees that he will provide accurate and complete information and testimony.
Moreover, unless otherwise prohibited by applicable law, Executive shall notify
the General Counsel of Parent if the Executive is asked by any person, entity,
or agency to assist, testify or provide information in any such proceeding or
investigation. Such notice shall be in writing and sent by overnight mail within
two (2) business days of the time of the request for assistance, testimony or
information is received by Executive. If Executive is not legally permitted to
provide such notice, he agrees that he shall request that the person, entity or
agency seeking assistance or information provide notice consistent with this
paragraph (b). The Company shall promptly reimburse Executive for reasonable
expenses he incurs while complying with the obligations described in this
paragraph (b), including reasonable attorneys’ fees and costs.
          7. Non-Solicitation. During the one-year period following the
Retirement Date, Executive shall not directly or indirectly solicit, influence
or entice, or attempt to solicit, influence or entice, any executive, employee,
or consultant of any LIN Entity to cease his relationship with such LIN Entity
or solicit, influence, entice or in any way divert any customer, distributor,
partner, joint venturer or supplier of any LIN Entity to terminate such person’s
relationship with such LIN Entity in order to do business or in any other entity
that (i) directly or indirectly competes with any LIN Entity or produces,
markets, distributes, syndicates or otherwise derives benefit from the
production, marketing, distribution or syndication of products, services or
programs that compete with products then produced or services or programs then
being provided or marketed by any LIN Entity or the feasibility for production
of which a LIN Entity is then actually studying or (ii) is preparing to market
or is developing products, services or programs that will be in competition with
the products, services or programs being studied or developed by any LIN Entity.
          8. Indemnification. The Company acknowledges that it is currently
obligated to indemnify Executive in his capacity an officer and director of LIN
in accordance with the General Corporation Law of the State of Delaware,
Parent’s certificate of incorporation and the bylaws of the Company
(collectively, the “Indemnification Obligations”) and LIN shall continue to
indemnify Executive pursuant to the terms and subject to the conditions of the
Indemnification Obligations with respect to the those matters subject to
indemnification by Parent or the Company as provided therein.
          9. Confidentiality and Related Matters. Company and Executive hereby
agree that the terms and existence of this Agreement are confidential and shall
not be disclosed to anyone by Executive, except as required by law, including
applicable securities laws, or if necessary in order to enforce this Agreement.
In addition, Executive agrees to keep confidential all non-public information
concerning Company or any of its affiliates. Company and Executive agree that
except as may be required by law, neither of them will make any statement or
disclosure that is intended to, or will be reasonably likely to, disparage the
other in any way. The Company’s obligations pursuant to the previous sentence
shall be limited to the actions of the executive officers of Parent only. In the
event that Executive breaches this paragraph, all payments and the provision of
any benefits hereunder shall immediately cease.
          10. Return of Materials.
               (a) Executive covenants and agrees that as of the Retirement
Date, Executive will return all LIN property in Executive’s possession or
control, including credit

4



--------------------------------------------------------------------------------



 



cards, keys, telephones, computer equipment and discs, and Company documents.
Notwithstanding the foregoing and as soon as is administratively feasible
following the Transition Date, (i) Company will transfer title to the Company
car that has been assigned to Executive, and Executive will be responsible for
all registration fees, insurance and taxes, including sales and income tax, if
applicable; (ii) Company will change Executive’s mobile phone service to
Executive’s name, which mobile phone Executive shall retain at his own expense;
(iii) Executive shall be entitled to retain his desktop computer, his laptop
computer and his Blackberry handheld device, provided that the cost of
maintenance and service for such equipment and devices shall be the sole
responsibility of Executive after the Retirement Date; and (iv) Executive shall
be entitled to retain those items from his office as set forth on Schedule 10.
The parties agree that the value of the automobile that will be taxable to
Executive will be the value of the automobile as of the Retirement Date as
determined based upon the applicable value reflected in Kelley Blue Book or such
other reasonably similar, reputable third-party valuation publication.
               (b) Executive covenants and agrees that (i) he will not disclose
any concept, design, process, technology, trade secret, customer list, plan,
embodiment or invention, any other intellectual property (collectively,
“Intellectual Property”) or any other confidential information, whether
patentable or not, of Parent, the Company or any LIN Subsidiary of which
Executive became informed or aware during his employment, whether or not
developed by Executive; (ii) Executive will return to the Company all documents,
data and other materials of whatever nature, including drawings, specifications,
research, reports, embodiments, software and manuals that pertain to his
employment with LIN or to any Intellectual Property or to any LIN confidential
information and shall not retain or cause or allow any third party to retain
photocopies or other reproductions of the foregoing.
               (c) Executive shall, upon the request of the Company, but at no
expense to Executive, sign all instruments and documents and cooperate in such
other acts reasonably required of him to protect and assign to the Company any
Intellectual Property or other ideas, discoveries, improvements, and knowledge
which are based upon or related to his employment by LIN.
          11. Voluntary Assent; Acknowledgements.
               (a) Executive affirms that no other promises or agreements of any
kind have been made to or with Executive by any person or entity whatsoever to
cause Executive to sign this Agreement, and that Executive fully understands the
meaning and intent of this Agreement. Executive further states and represents
that Executive has carefully read this Agreement, understands the contents
hereof, has consulted with Executive’s counsel of choice, E. Colby Cameron,
Esquire of the law firm of Cameron and Mittleman, LLP, freely and voluntarily
assents to all of the terms and conditions hereof, and is signing this Agreement
as Executive’s own free act. The execution of this Agreement shall not be
construed as an admission of a violation of any statute or law or breach of any
duty or obligation by either LIN or the Executive.
               (b) Executive hereby acknowledges and agrees that (i) he has been
given adequate time to consider this Agreement; (ii) he has conferred with his
counsel concerning the matters contemplated hereby, including with respect to
application of the Internal

5



--------------------------------------------------------------------------------



 



Revenue Code of 1986 and the rules and regulations promulgated thereunder
(collectively, the “Code”), including Section 409A(a)(2)(B) of the Code
(“Section 409A”); (iii) Executive shall be solely responsible for the payment of
all taxes, fines, penalties or other payments that are or may become due
pursuant to the Code, including Section 409A, in connection with the payments
and benefits made or provided to Executive hereunder, including the Severance
Payment and the transfer of property contemplated in Section 10 hereof; and (iv)
the Company does not, and has not made, any representations, warranties or
guarantees with respect to the application of the Code, including Section 409A,
to the terms and conditions of this Agreement, including the payment of the
Severance Payment.
               (c) Executive acknowledges that Executive has been given at least
twenty-one (21) days to consider this Agreement, including the General Release
attached hereto, Executive may revoke this Agreement, including the General
Release attached hereto, at any time during the seven (7) -day period following
Executive’s execution of the General Release.
          12. Amendment; Waiver. No modification, amendment or waiver of any
provision of, or consent or approval required by, this Agreement, nor any
consent to or approval of any departure herefrom, shall be effective unless it
is in writing and signed by the parties hereto. Such modification, amendment,
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. The failure of any party to enforce any
condition or part of this Agreement at any time shall not be construed as a
waiver of that condition or part or forfeit any rights to future enforcement
thereof.
          13. Severability. If any covenant or provision hereof is determined to
be void or unenforceable in whole or in part, it shall not be deemed to affect
or impair the validity of any other covenant or provision, each of which is
hereby declared to be separate and distinct. If any provision of this Agreement
is so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable. If any provision of this Agreement is declared
invalid or unenforceable for any reason other than overbreadth, the offending
provision will be modified so as to maintain the essential benefits of the
bargain among the parties hereto to the maximum extent possible, consistent with
law and public policy.
          14. Cumulative Remedies. The rights and remedies of the parties
hereto, whether provided by this Agreement, in law or equity, shall be
cumulative and shall not be deemed to be alternative or exclusive.
          15. Notices. Any and all notices required or permitted herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or if mailed by registered or certified mail, return receipt requested, postage
prepaid, addressed as set forth on Schedule 15, provided, however, that any
party hereto may by notice in writing change the address to which notices are to
be addressed hereunder. Notice hereunder shall be deemed to have been received
on the date delivered to or received at the premises of the addressee if
delivered personally, and in the case of mail three (3) days following the
depositing of the same in the United States Mail as above stated.
          16. Arbitration. The paragraph entitled Arbitration contained in that
certain Nonqualified Stock Option Letter Agreement, dated as of May 2, 2002, by
and between

6



--------------------------------------------------------------------------------



 




Executive and Company, a copy of which is attached hereto as Exhibit 16 shall
remain in full force and effect and apply to this Agreement and is fully
incorporated herein by this reference.
          17. Binding Effect; Assignment; Executive’s Beneficiary. This
Agreement, together with any amendments hereto, shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and personal representatives, including, without limitation, any
successor corporation. This Agreement is personal to the Executive and may not
be assigned by him. Upon the death of Executive, any amount otherwise payable to
Executive hereunder shall be paid to Executive’s beneficiary or estate.
          18. Interpretation; Headings. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references to a Section shall be deemed references to such portions of the
Agreement, unless the context shall otherwise require. The conjunction “or”
shall be understood in its inclusive sense (and/or). The parties agree that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be applied in the construction or interpretation of
this Agreement. The division of this Agreement into sections and the inclusion
of headings or titles therefor are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.
          19. Governing Law. This Agreement shall in all respects be subject to
and governed by the laws of the State of Rhode Island, with regard to the choice
of law provisions thereof.
          20. Entire Agreement. This Agreement, together with the exhibits and
schedules hereto and referenced herein, contains the entire agreement and
understanding by and between LIN and Executive and supersedes all prior
agreements between Company and Executive with respect to the subject matter
hereof, including the Prior Agreements, and no representations, promises,
agreements, or understandings, written or oral, relating to the employment of
Executive by LIN not contained herein shall be of any force or effect.
          21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. Each party hereto will
receive by delivery, facsimile or other electronic transmission a duplicate
original of this Agreement executed by each party, and each party agrees that
the delivery of this Agreement by facsimile or other electronic transmission
will be deemed to be an original of this Agreement so transmitted.
[Remainder of page intentionally blank; signature page follows.]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
dates indicated below.

              EXECUTIVE        
 
            /s/ Gary R. Chapman       /s/ Joseph Anesta           Gary R.
Chapman       Witness
 
           
Date:
  6/13/06        
 
            LIN TELEVISION CORPORATION       Witness
 
           
By:
  /s/ Vincent L. Sadusky       /s/ Peter E. Maloney
 
           
 
           
Its:
  Acting President & CEO        
 
           
Date:
  6/13/06        
 
            LIN TV CORP.       Witness
 
           
By:
  /s/ Vincent L. Sadusky       /s/ Peter E. Maloney
 
           
 
           
Its:
  Acting President & CEO        
 
           
Date:
  6/13/06        

[Signature Page to Employment Transition Agreement and General Release]

 



--------------------------------------------------------------------------------



 



Schedule 4
Options and Awards
     With respect to the terms and conditions of that (i) certain Nonqualified
Stock Option Letter Agreement between LIN and Executive, entered into as of
May 22, 1998, relating to the “Make Whole Adjustment,” set forth therein, and
(ii) Section 4.3 of the 1998 Phantom Stock Plan, LIN covenants and agrees that
it will implement and give effect to the foregoing referenced provisions in the
same manner in all material respects as it applies such provisions to other
existing employees of LIN.

 



--------------------------------------------------------------------------------



 



         

Options and Awards Summary
  LIN TV Corp
ID:05-0501252
Four Richmond Square
Providence RI 02906   Page: 1
File: Optsum
Date: 6/9/2006
Time: 12:49:03PM

As of:     6/9/2006
Current Market Value:     $14.2050
Gary Chapman
c/o LIN TV Corp.
Four Richmond Square, Suite 200
Providence, RI USA 02906

                         
Option No: 00000021
  Option Date: 3/3/1998   Shares: 129,258.00   Price: $10.5000   Plan: 98SO  
Type: NQ   Accept Date:          

                                                                               
          VESTING SCHEDULE     TRANSACTIONS     CANCELLATIONS   Granted   Full
Vest     Exercisable     Total Price     Expires     Date     Type     Shares  
  Value     Date     Reason     Shares    
32,315.00
    3/3/1999       32,315.00     $ 339,307.50       3/3/2008                    
                                     
32,315.00
    3/3/2000       32,315.00     $ 339,307.50       3/3/2008                    
                                     
32,314.00
    3/3/2001       32,314.00     $ 339,297.00       3/3/2008                    
                                     
32,314.00
    3/3/2002       32,314.00     $ 339,297.00       3/3/2008                    
                                     
 
                                                                               
   
129,258.00
            129,258.00     $ 1,357,209.00                                      
                           

                         
Option No: 00000022
  Option Date: 3/3/1998   Shares: 129,258.00   Price: $10.5000   Plan: 98SO  
Type: NQ   Accept Date:          

                                                                               
          VESTING SCHEDULE     TRANSACTIONS     CANCELLATIONS   Granted   Full
Vest     Exercisable     Total Price     Expires     Date     Type     Shares  
  Value     Date     Reason     Shares    
32,315.00
    3/3/1999       32,315.00     $ 339,307.50       3/3/2008                    
                                     
32,315.00
    3/3/2000       32,315.00     $ 339,307.50       3/3/2008                    
                                     
32,314.00
    3/3/2001       32,314.00     $ 339,297.00       3/3/2008                    
                                     
32,314.00
    3/3/2002       32,314.00     $ 339,297.00       3/3/2008                    
                                     
 
                                                                               
   
129,258.00
            129,258.00     $ 1,357,209.00                                      
                           

                         
Option No: 00000631
  Option Date: 3/3/1998   Shares: 132,471.00   Price: $0.0000   Plan: Phan  
Type: NQ   Accept Date:          

                                              VESTING SCHEDULE   TRANSACTIONS  
CANCELLATIONS Granted   Full Vest   Exercisable   Total Price   Expires   Date  
Type   Shares   Value   Date   Reason   Shares  





--------------------------------------------------------------------------------



 



         
Options and Awards Summary
  LIN TV Corp   Page: 2
 
  ID:05-0501252   File: Optsum
 
  Four Richmond Square   Date: 6/9/2006
 
  Providence RI 02906   Time: 12:49:03PM
As of: 6/9/2006
       
Current Market Value: $14.2050
       
 
       
Gary Chapman
       
c/o LIN TV Corp.
       
Four Richmond Square, Suite 200
       
Providence, RI USA 02906
       

                                                 
Option No: 00000631
  Option Date: 3/3/1998   Shares: 132,471.00   Price: $0.0000   Plan: Phan  
Type: NQ   Accept Date:        

                                                                  VESTING
SCHEDULE     TRANSACTIONS     CANCELLATIONS Granted   Full Vest   Exercisable  
  Total Price     Expires     Date     Type     Shares     Value     Date  
Reason   Shares  
13,248.00
  7/15/2003     0.00     $ 0.00     9/15/2003     8/5/2003     Same-Day Sale    
5,100.00     $ 21.0893              
13,247.00
  10/15/2003     0.00     $ 0.00     12/15/2003     8/5/2003     Cash    
8,148.00     $ 21.2550              
13,247.00
  1/15/2004     0.00     $ 0.00     3/15/2004     11/4/2003     Same-Day Sale  
  5,100.00     $ 22.0198              
13,247.00
  4/15/2004     0.00     $ 0.00     6/15/2004     11/4/2003     Same-Day Sale  
  8,147.00     $ 22.1400              
13,247.00
  7/15/2004     0.00     $ 0.00     9/15/2004     2/17/2004     Cash    
13,247.00     $ 23.3250              
13,247.00
  10/15/2004     0,00     $ 0.00     12/15/2004     5/4/2004     Cash    
13,247,00     $ 22.0750              
13.247.00
  1/15/2005     0.00     $ 0.00     3/15/2005     8/3/2004     Same-Day Sale    
13,247.00     $ 19.2300              
13,247.00
  4/15/2005     0.00     $ 0.00     6/15/2005     11/2/2004     Same-Day Sale  
  5,100.00     $ 18.4659              
13,247.00
  7/15/2005     0.00     $ 0.00     9/15/2005     11/2/2004     Same-Day Sale  
  8,147.00     $ 18.4750              
13,247.00
  10/15/2005     0.00     $ 0.00     12/15/2005     2/15/2005     Same-Day Sale
    8,147.00     $ 18.4850              
 
                                                         
132,471.00
        0.00     $ 0.00           2/15/2005     Same-Day Sale     5,100.00     $
18.4194              
 
                            5/3/2005     Same-Day Sale     8,147.00     $
15.9200              
 
                            5/3/2005     Same-Day Sale     5,100.00     $
15.8704              
 
                            8/2/2005     Same-Day Sale     6,623.00     $
14.2411              
 
                            8/2/2005     Cash     6,624.00     $ 14.3300        
     
 
                            11/1/2005     Same-Day Sale     6,623.00     $
12.7062              
 
                            11/1/2005     Cash     6,624.00     $ 12.8600      
       
 
                                                             
 
                                        132,471.00                      

                                                 
Option No: 00000632
  Option Date : 3/3/1998   Shares: 119,223.40   Price: $0.0000   Plan: Phan  
Type: NQ   Accept Date:          

                                                                               
          VESTING SCHEDULE     TRANSACTIONS     CANCELLATIONS   Granted   Full
Vest     Exercisable     Total Price     Expires     Date     Type     Shares  
  Value     Date     Reason     Shares  
 
                                                                               
       

 



--------------------------------------------------------------------------------



 



         
 
  LIN TV Corp   Page: 3
Options and Awards Summary
  ID:05-0501252   File: Optsum
 
  Four Richmond Square   Date: 6/9/2006
 
  Providence RI D2906   Time: 12:49:03PM
As of: 6/9/2006
       
Current Market Value: $14.2050
       
 
       
Gary Chapman
       
c/o LIN TV Corp.
       
Four Richmond Square, Suite 200
       
Providence, RI USA 02906
       

                                                 
Option No: 00000632
  Option Date: 3/3/1998   Shares: 119,223.40   Price: $0.0000   Plan: Phan  
Type: NQ   Accept Date:          

                                                                  VESTING
SCHEDULE     TRANSACTIONS     CANCELLATIONS Granted   Full Vest   Exercisable  
  Total Price     Expires   Date     Type   Shares     Value     Date   Reason  
Shares  
13,247.00
    1/15/2006     0.00     $ 0.00       3/15/2006     2/21/2006     Same-Day
Sale     6,623.00     $ 9.7946              
13,247.00
    4/15/2006     0.00     $ 0.00       6/15/2006     2/21/2006     Cash    
6,624.00     $ 9.7650              
13,247.00
    7/15/2006     0.00     $ 0.00       9/15/2006     5/16/2006     Same-Day
Sale     6,623.00     $ 8.8449              
13,247.00
  10/15/2006     0.00     $ 0.00     12/15/2006     5/16/2006     Same-Day Sale
    6,624.00     $ 8.9600              
 
                                                             
13,247.00
    1/15/2007     0.00     $ 0.00       3/15/2007                 26,494.00    
                 
13,247.00
    4/15/2007     0.00     $ 0,00       6/15/2007                              
         
13,247.00
    7/15/2007     0.00     $ 0.00       9/15/2007                              
         
13,247.00
  10/15/2007     0.00     $ 0.00     12/15/2007                                
       
13,247.40
    1/15/2008     0.00     $ 0,00     3/3/2008                                  
     
 
                                                           
119,223.40
        0.00     $ 0.00                                                 Option
Expires in Current Year                                                        
   

                                                 
Option No: 00001466
  Option Date: 7/1/2005   Shares: 78,333.00   Price: $13.8550   Plan : 02SP  
Type: NQ   Accept Date:          

                                                                               
      VESTING SCHEDULE     TRANSACTIONS     CANCELLATIONS   Granted   Full Vest
  Exercisable     Total Price     Expires     Date     Type     Shares     Value
    Date     Reason     Shares    
19,584.00
  7/1/2006     0.00     $ 0.00       7/1/2015                                  
                       
19,583.00
  7/1/2007     0.00     $ 0.00       7/1/2015                                  
                       
19,583.00
  7/1/2008     0.00     $ 0.00       7/1/2015                                  
                       
19,583.00
  7/1/2009     0.00     $ 0.00       7/1/2015                                  
                       
 
                                                                               
78,333.00
        0.00     $ 0.00                                                        
         

                         
Award No: 00001713
  Award Date: 9/15/2005   Shares: 52,222.00   Price: $0.0000   Plan: 02SP  
Type: RSA   Accept Date:          

                                                                               
  AWARD SCHEDULE     TRANSACTIONS     CANCELLATIONS                       Tax
Payment                                             Issued   Vest Date    
Vested     Method     Date     Type     Shares     Value     Date     Reason    
Shares  
 
                                                                               

 



--------------------------------------------------------------------------------



 



         
 
  LIN TV Corp   Page: 4
Options and Awards Summary
  ID:05-0501252   File: Optsum
 
  Four Richmond Square   Date: 6/9/2006
 
  Providence RI 02906   Time: 12:49:03PM

As of: 6/9/2006
Current Market Value: $14.2050
Gary Chapman
c/o LIN TV Corp.
Four Richmond Square, Suite 200
Providence, RI USA 02906

                         
Award No: 00001713
  Award Date: 9/15/2005   Shares: 52,222.00   Price: $0.0000   Plan: 02SP  
Type: RSA   Accept Date:          

                                                                          AWARD
SCHEDULE         TRANSACTIONS             CANCELLATIONS                   Tax
Payment                                           Issued   Vest Date   Vested  
  Method   Date     Type     Shares     Value     Date     Reason     Shares    
10,445.00
  7/1/2006     0.00     Check                                                  
     
10,445.00
  7/1/2007     0.00     Check                                                  
     
10,444.00
  7/1/2008     0.00     Check                                                  
     
10,444.00
  7/1/2009     0.00     Check                                                  
     
10,444.00
  7/1/2010     0.00     Check                                                  
     
 
                                                                     
52,222.00
        0.00                                                              

                         
Award No: 00002027
  Award Date: 12/22/2005   Shares: 219,392.00   Price: $0.0000   Plan: 02SP  
Type: RSA   Accept Date:          

                                                                          AWARD
SCHEDULE         TRANSACTIONS             CANCELLATIONS                   Tax
Payment                                           Issued   Vest Date   Vested  
  Method   Date     Type     Shares     Value     Date     Reason     Shares    
8,045.00
  7/6/2006     0.00     Check                                                  
     
12,500.00
  7/9/2006     0.00     Check                                                  
     
16,667.00
  7/12/2006     0.00     Check                                                  
     
6,667.00
  7/15/2006     0.00     Check                                                  
     
8,045.00
  7/6/2007     0.00     Check                                                  
     
12,500.00
  7/9/2007     0.00     Check                                                  
     
16,667.00
  7/12/2007     0.00     Check                                                  
     
6,667.00
  7/15/2007     0.00     Check                                                  
     
8,045.00
  7/6/2008     0.00     Check                                                  
     
12,500.00
  7/9/2008     0.00     Check                                                  
     
16,667.00
  7/12/2008     0.00     Check                                                  
     
6,667.00
  7/15/2008     0.00     Check                                                  
     
8,045.00
  7/6/2009     0.00     Check                                                  
     
12,500.00
  7/9/2009     0.00     Check                                                  
     
16,667.00
  7/12/2009     0.00     Check                                                  
     
6,666.00
  7/15/2009     0.00     Check                                                  
     
8,045.00
  7/6/2010     0.00     Check                                                  
     
12,500.00
  7/9/2010     0.00     Check                                                  
     
16,666.00
  7/12/2010     0.00     Check                                                  
     
6,666.00
  7/15/2010     0.00     Check                                                  
     
 
                                                                     
219,392.00
        0.00                                                              

 



--------------------------------------------------------------------------------



 



         
 
  LIN TV Corp   Page: 5
Options and Awards Summary
  ID:05-0501252   File: Optsum
 
  Four Richmond Square   Date: 6/9/2006
 
  Providence RI 02906   Time: 12:49:03PM

As of: 6/9/2006
Current Market Value: $14.2050
Gary Chapman
c/o LIN TV Corp.
Four Richmond Square, Suite 200
Providence, RI USA 02906

                         
Option No: 00002500
  Option Date: 5/11/2006   Shares: 78,333.00   Price: $8.6500   Plan: 02SP  
Type: NQ   Accept Date:          

                                                                               
  VESTING SCHEDULE                 TRANSACTIONS             CANCELLATIONS  
Granted   Full Vest   Exercisable     Total Price     Expires   Date     Type  
  Shares     Value     Date     Reason     Shares    
19,584.00
  5/11/2007     0.00     $ 0.00     5/11/2016                                  
                     
19,583.00
  5/11/2008     0.00     $ 0.00     5/11/2016                                  
                     
19,583.00
  5/11/2009     0.00     $ 0.00     5/11/2016                                  
                     
19,583.00
  5/11/2010     0.00     $ 0.00     5/11/2016                                  
                     
 
                                                                           
78,333.00
        0.00     $ 0.00                                                        
     

                         
Award No: 00002799
  Award Date: 5/11/2006   Shares: 52,222.00   Price: $0.0000   Plan: 02SP  
Type: RSA   Accept Date:          

                                                                          AWARD
SCHEDULE         TRANSACTIONS             CANCELLATIONS                   Tax
Payment                                           Issued   Vest Date   Vested  
  Method   Date     Type     Shares     Value     Date     Reason     Shares    
17,408.00
  5/11/2007     0.00     Check                                                  
     
17,407.00
  5/11/2008     0.00     Check                                                  
     
17,407.00
  5/11/2009     0.00     Check                                                  
     
 
                                                                     
52,222.00
        0.00                                                              

         
Total Awards Earned But Not Yet Released:
    0.00  
Total Price:
  $ 0.00  
Total Potential Gain:
  $ 0.00  

         
Total Options Exercisable:
    258,516.00  
Total Price:
  $ 2,714,418.00  
Total Potential Gain:
  $ 957,801.80  

 